Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings are inconsistent with the specification.  See 37 CFR 1.121(e).  For example, the specification describes that the first O-ring 50 and the washer 58 are made of resin such as polyoxymethylene (POM).  See Pub. No. US 20220194515 (Pub.’515) of this application at ¶¶ 71 and 76.  However, e.g., FIGS. 5-8 show that the ring 50 and the washer 58 are made of metal in accordance with conventional meaning of drawing symbols for draftsperson in MPEP § 608.02(IX).  See also 37 CFR 1.84(h)(3); 
b.	The drawings are inconsistent with each other.  For example, FIGS. 5-6 and 9 show that the tread part 34A, 34B is made of resin in accordance with conventional meaning of drawing symbols.  See Pub.’515 ¶ 60.  However, FIGS. 10-11 show that the tread part 34A, 34B is made of metal in accordance with conventional meaning of drawing symbols; and/or   
c.	Each part of the claimed invention such as the adjusted distance(s) between the first projection 26 and the second projection 54 in the axial direction in claims 6-11 should have been designated by reference character(s).  See Pub.’515 at, e.g., ¶¶ 9, 80 and 82, and MPEP §§ 608.01(o) and (g).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities such as listed below:
a. 	The specification is inconsistent with the drawings. For example, the specification describes that the first O-ring 50 and the washer 58 are made of POM.  However, FIGS. 5-8 show that the ring 50 and the washer 58 are made of metal in accordance with the conventional meaning of drawing symbols for draftsperson; and/or
b.	Each part of the claimed invention such as the adjusted distance(s) between the first projection 26 and the second projection 54 in the axial direction in claims 6-11 should have been designated by a reference character in order to facilitate the claim construction.  Please see MPEP §§ 608.02(o) and (g), and Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.  
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen’490 (US 10,759,490 that has the effective filing date (EFD) of September 27, 2019, i.e., before the EFD of December 22, 2020 of this application).
	Claim 1
Chen’490 teaches a bicycle pedal comprising:
a pedal shaft (20, col. 2, l. 16 et seq.) having a center axis (along a line A-A in FIG. 3);
a body part (10, FIG. 4) rotatably supported by the pedal shaft (20) around the center axis (A-A), the body part (10) having a pedal shaft receiving bore (11, FIGS. 4-5, col. 2, ll. 20-24) with a first opening (111) and a second opening (112), the first opening (111) receiving the pedal shaft (20) along the center axis (FIGS. 4-5); and
an end cap (70, FIG. 2, col. 3, l. 14 et seq.) adjustably attached to the body part (10) (by an outer thread 72 (FIG. 2) coupled with an inner thread of the second opening 112 (id. 3, ll. 30-42)) at the second opening (112) to adjust a position (P1, P2; FIG. 3; col. 2, l. 48 – col. 3, l. 5) of the pedal shaft (20) within the pedal shaft receiving bore (11) in an axial direction with respect to the center axis (A-A).  Ibid. abstract, summary of the invention and claims 1-8.
Claim 2
Chen’490’s bicycle pedal comprises a first projection (see FIG. 3 in Appendix 1 (Ap. 1)) provided to the pedal shaft (20), and the end cap (70) being adjustable with respect to the body part (10) to adjust a position of the first projection (Ap. 1) in the axial direction with respect to the body part (10) as seen in FIG. 3.  Ibid. col. 2, l. 48 – col. 3, l. 5.
3.	Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahle (US 1,144,518).
	Claim 16
Yahle teaches a bicycle pedal comprising:
a pedal shaft (2; p. 1, l. 40 et seq.) having a first end portion (3, FIG. 3), a second end portion (7, FIG. 3), an intermediate portion (4, see Appendix 3 (Ap. 3)) and a first protrusion (5, FIG. 1) extending radially outward with respect to a center axis (CA in Ap. 3) of the pedal shaft (2), the first protrusion (5) being located between the first and second end portions (3 and 7); and
a pedal body (19) rotatably supported by the pedal shaft (2) around the center axis (CA in Ap. 3), the pedal body (19) including a body part (16, FIG. 1, Ap. 3) defining a pedal shaft receiving bore (Ap. 3) receiving the second end portion (7) of the pedal shaft (2) and a retaining part (22, FIGS. 1 and 7, p. 1, l. 71 et seq.) defining a pedal shaft receiving aperture (FIG. 1) receiving the intermediate portion (4) of the pedal shaft (a) at a location outside of the pedal shaft receiving bore (Ap. 3);
the first protrusion (5) extending radially outward with respect the center axis (CA in Ap. 3) to at least partially overlap with a retaining portion (23, Ap. 3, p. 1, ll. 71-81) of the retaining part (22) as viewed in an axial direction of the pedal shaft (2) as seen in FIG. 1.
Claim 17
The retaining portion (23) of the retaining part (22) includes a retaining section (23, FIG. 7) defining the pedal shaft receiving aperture (FIG. 1), and the retaining section (23) at least partially overlaps with the first protrusion (5) as viewed in the axial direction of the pedal shaft (2) as seen in FIG. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’490 in view of Coombe (US 6,227,071) and further in view of Chen’942 (US 10,780,942 having EFD of November 7, 2019, i.e., before the EFD of this application).
Claim 3
Chen’490 teaches the invention substantially as claimed.  However, Chen’490 does not teach the first projection including a protrusion, and the protrusion being provided on the pedal shaft and at least one of a first O-ring.
Coombe teaches the first projection (see Appendix 2 (Ap. 2). Coombe’s first projection is similar to Applicant’s first projection 26 shown in Applicant’s FIGS. 6 and 15 and described in Pub.’515 ¶ 71) including a protrusion (see Ap. 2. Coombe’s protrusion is similar to Applicant’s protrusion 52 shown in Applicant’s FIGS. 7-8 and described in Pub.’515 ¶ 71), and the protrusion (Ap. 2) being provided on the pedal shaft (10) and at least one of a first axle/shaft seal (11, FIGS. 1 and 4) in order to, inter alia, provide high efficiency with lasting durability while requiring minimal and simple maintenance (id. col. 5, l. 62 – col. 6, l. 9).
Chen’942 teaches the axle/shaft seal being an O-ring (71) in order to, inter alia, seal the receiving space/pedal shaft receiving bore (11).  Ibid. col. 3, ll. 37-58.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the EFD of the application to: 
(a) form the first projection including the protrusion on Chen’490’s pedal shaft and at least one of the first shaft seal since it would provide high efficiency with lasting durability while requiring minimal and simple maintenance as taught or suggested by Coombe; and
(b) substitute Coombe’s at least one of the first shaft seal by at least one of O-ring since it would seal Chen’490’s pedal shaft receiving bore as taught or suggested by Chen’942. 
Claim 4 
Coombe’s first projection (Ap. 2) includes the protrusion (Ap. 2) and the first O-ring (11) as taught by Chen’942, and the first O-ring (11) is disposed on the protrusion (Ap. 2).
Claim 5
Coombe’s first shaft seal (11), which becomes the O-ring as taught or suggested by Chen’942, is a sealing ring.
4.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’490 in view of Chen’056 (US 10,683,056 having EFD of April 16, 2019 before the EFD of December 22, 2020 of this application).
Claim 12
Chen’490 teaches the invention substantially as claimed.  However, Chen’490’s end cap does not have a non-cylindrical outer surface that is at least partly located outside of the pedal shaft receiving bore.
Chen’056 teaches the end cap (30, FIG. 2, col. 3, l. 17 et seq.) having a non-cylindrical outer surface that is at least partly located outside of the pedal shaft receiving bore (11, FIG. 3) in order to, inter alia, facilitate  the convenience of pedal maintenance and replacement (id. col. 2, ll. 45-60).
It would have been obvious to the PHOSITA before the EFD of the application to make the end cap of Chen’490 having a non-cylindrical outer surface that is at least partly located outside of the pedal shaft receiving bore since it would facilitate  the convenience of pedal maintenance and replacement as taught or suggested by Chen’056.  The modifying of Chen’490’s bicycle pedal to have a non-cylindrical outer surface that is at least partly located outside of the pedal shaft receiving bore would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement." KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  See also legal precedent regarding changes in shape in MPEP § 2144.04.
Claim 13
The non-cylindrical outer surface of Chen’056’s end cap (30) has a polygonal shape (hexagonal shape, id. col. 2, ll. 15-16).
Indication of Allowable Subject Matter
Claims 6-11, 14-15 and 18-22 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a) Chen’945 (US 20200086945) teaches a polygonal end cap (50, id. claim 5); (b) Inoue (US 10,000,254) teaches a slit retaining part (14, FIG. 4) and a pedal shaft (12) including a hexagonal first protrusion (unnumbered in FIG. 12) that abuts the retaining part (14); and (c) Grothe (US 563,959) teaches a first protrusion (a1, FIG. 3, p. 1, l. 31 et seq.) and a retaining part (E, FIG. 3).  Ibid. claims 1-3.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656